DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-7 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 07/01/2021, with respect to the rejection(s) of claims 1-5 has been fully considered and the results as followings:
On pages 7-12 of Applicant’s remarks, Applicant argues that the combination of Uozumi and Ikeda does not teach the claim invention “in a case where the vehicle speed is equal to or lower than the threshold value, the alert controller is configured to cause the notification portion to execute the alert when the drowse of the driver is detected, and cause the notification portion not to execute the alert even when the inattentive of the driver is detected.” (Hereinafter referred to as “Feature X”) because Uozumi does not disclose in a case where a vehicle speed is equal to or less than a threshold, when the drowse is detected, the alert is output and Ikeda does not disclose the alert at the time of detecting the drowse when the traveling speed is equal to or lower than a predetermined speed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Uozumi to already suggest an alarm being generated in response to a vehicle speed sensor greater than a predetermined value (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded.) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like), and further Uozumi discloses the alert includes alert for the drowse (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are the doze alarm command is triggered to activate the doze alarm based on the second predetermined time Tb; thus, it is obvious/reasonable to interpret that the doze alarm is activated when the conditions for the doze alarm is detected including a detection detected during vehicle speed is less than a predetermined value), Uozumi does not explicitly disclose in a case where the vehicle speed is equal to or lower than the threshold value cause the notification portion not to execute the alert even when the inattentive of the driver is detected.
Further, Ikeda discloses in a case where the vehicle speed is equal to or lower than the threshold value (Ikeda: [0017]-[0018], [0032]-[0033], [0040], and FIG. 1-3 the vehicle speed sensor 5 and the yaw rate sensor 6) cause the notification portion not to execute the alert even when the inattentive of the driver is detected (Ikeda: [0017]-[0018], [0026]-[0029], [0032]-[0033], [0040], and FIG. 1-3: when the traveling speed of the own vehicle is equal to or less than a predetermined  speed (for example, 20 km/h), the own vehicle makes a right turn or a left turn, and the driver's line of sight is the direction in which the own vehicle turns. If an alarm is given in such a situation, the driver will feel annoyed. However, in the present invention, when the traveling speed of the own vehicle is equal to or lower than the predetermined speed, the operation of the alarm means is stopped, so that the driver does not feel annoyed).
Therefore, in view of Uozumi and Ikeda, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle assistance device of Uozumi to include in a case where the vehicle speed is equal to or lower than the threshold value cause the notification portion not to execute the alert even when the inattentive of the driver is detected, as suggested by Ikeda. The motivation for this is to reduce annoyance to a driver when an alarm should not been activated based on a vehicle speed (Ikeda: [0018]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uozumi et al. (Uozumi – JP 2008-097445 A) in view of Kenichi Ikeda (Ikeda – JP 2009-116394 A). The rejections in this instant application are based on the English translation of Uozumi – JP 2008-097445 A and Ikeda – JP 2009-116394 A publication by computer.

As to claim 1, Uozumi discloses a vehicle alert apparatus comprising:
a drowse detector (Uozumi: FIG. 1 the driver monitor camera 212) configured to detect drowse of a driver (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: ;
an inattentiveness detector (Uozumi: FIG. 1 inattentive measuring device 112) configured to detect inattentiveness of the driver (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0025],  [0030], [0034]-[0036], and FIG. 1: The inattentive trigger counting unit 112 of the alarm control ECU 110A measures the duration of the inattentive state of the driver based on the inattentive trigger input from the driver monitor ECU 210. 283 Specifically, the inattentive trigger counting unit 112 increments the inattentive counter value (initial value zero) when the inattentive trigger is input in a certain determination cycle, and each time the inattentive trigger is input in the subsequent determination cycle, Increment the inattentive counter value. The inattentive trigger counting unit 112 basically counts up the inattentive triggers input in continuous determination cycles, but even when a certain instantaneous inattentive trigger discontinuity occurs, the inattentive counter value is counted);
a vehicle speed detector (Uozumi: FIG. 1 the wheel side sensor 270) configured to detect a vehicle speed (Uozumi: [0025], [0039]-[0040], [0055], and FIG. 1-4: when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command); 
a notification portion (Uozumi: FIG. 1 the buzzer 240) configured to execute alert for the driver (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. ; and 
an alert controller (Uozumi: FIG. 1 the alarm ECU 230) configured to control execution of the alert executed by the notification portion based on a detection result of the drowse of the driver, a detection result of the inattentiveness of the driver, or the detection result of the vehicle speed (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded.) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command), 
wherein:
the alert controller is configured to control the alert in accordance with a determination level for the detection result of the vehicle speed (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded.) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command);
the determination level is sectioned by a threshold value of the vehicle speed (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded.) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like); and
in a case where the vehicle speed is equal to or lower than the threshold value, the alert controller is configured to cause the notification portion to execute the alert when the drowse of the driver is detected (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added).
Uozumi does not explicitly disclose in a case where the vehicle speed is equal to or lower than the threshold value cause the notification portion not to execute the alert even when the inattentiveness of the driver is detected.
in a case where the vehicle speed is equal to or lower than the threshold value cause the notification portion not to execute the alert even when the inattentiveness of the driver is detected, as suggested by Ikeda, which discloses in a case where the vehicle speed is equal to or lower than the threshold value (Ikeda: [0017]-[0018], [0032]-[0033], [0040], and FIG. 1-3 the vehicle speed sensor 5 and the yaw rate sensor 6) cause the notification portion not to execute the alert even when the inattentiveness  of the driver is detected (Ikeda: [0017]-[0018], [0026]-[0029], [0032]-[0033], [0040], and FIG. 1-3: when the traveling speed of the own vehicle is equal to or less than a predetermined  speed (for example, 20 km / h), the own vehicle makes a right turn or a left turn, and the driver's line of sight is the direction in which the own vehicle turns. If an alarm is given in such a situation, the driver will feel annoyed. However, in the present invention, when the traveling speed of the own vehicle is equal to or lower than the predetermined speed, the operation of the alarm means is stopped, so that the driver does not feel annoyed ).
Therefore, in view of Uozumi and Ikeda, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle assistance device of Uozumi to include in a case where the vehicle speed is equal to or lower than the threshold value cause the notification portion not to execute the alert even when the inattentiveness of the driver is detected, as suggested by Ikeda. The motivation for this is to reduce annoyance to a driver when an alarm should not been activated based on a vehicle speed.

As to claim 3, Uozumi and Ikeda disclose the limitations of claim 1 further comprising the vehicle alert apparatus according to claim 1, wherein: in a case where the vehicle speed is higher than the threshold value, the alert controller is configured to cause the notification portion to execute the alert when the drowse of the driver is detected or when the inattentiveness of the driver is detected (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded.) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command).

As to claim 4, Uozumi and Ikeda disclose the limitations of claim 1 except for the claimed limitations of the vehicle alert apparatus according to claim 1, wherein: in a case where the vehicle speed is equal to zero or close to zero, the alert controller is configured to cause the notification portion not to execute the alert even when the drowse of the driver is detected or even when the inattentiveness of the driver is detected.
Ikeda discloses a method for not activating an alarm in response to an inattentiveness of a driver is detected when a vehicle speed is less than a predetermined speed (Ikeda: [0017]-[0018], [0026]-[0029], [0032]-[0033], [0040], and FIG. 1-3: when the traveling speed of the own vehicle is equal to or less than a predetermined  speed (for example, 20 km / h), the own vehicle makes a right turn or a left turn, and the driver's line of sight is the direction in which the own vehicle turns. If an alarm is given in such a situation, the driver will feel annoyed. However, in the present invention, when the traveling speed of the own vehicle is equal to or lower than the predetermined speed, the operation of the alarm means is stopped, so that the driver does not feel annoyed).
Therefore, in view of Uozumi and Ikeda, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle assistance device of Uozumi to “obvious to try” to include in a case where the vehicle speed is equal to zero or close to zero, the alert controller is configured to cause the notification portion not to execute the alert even when the drowse of the driver is detected or even when the inattentiveness of the driver is detected, as suggested by Ikeda. The motivation for this is to reduce annoyance to a driver when an alarm should not been activated based on a vehicle speed.

As to claim 5, Uozumi and Ikeda discloses all the vehicle alert apparatus limitations as claimed that mirrors the vehicle alert apparatus limitations in claim 1; thus, claim 5 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a vehicle alert apparatus comprising:
one or more processors; and
a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors (Uozumi: [0006]-[0008], [0027]-[0028], [0030], [0034]-[0036], and FIG. 1) to at least:
detect drowse of a driver (Uozumi: [0006]-[0008], [0027]-[0028], [0030], [0034]-[0036], and FIG. 1); 
detect inattentiveness of the driver (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0025],  [0030], [0034]-[0036], and FIG. 1: The inattentive trigger counting unit 112 of the alarm control ECU 110A measures the duration of the inattentive state of the driver based on the inattentive trigger input from the driver monitor ECU 210. 283 Specifically, the inattentive trigger counting unit 112 increments the inattentive counter value (initial value zero) when the inattentive trigger is input in a certain determination cycle, and each time the inattentive trigger is input in the subsequent determination cycle, Increment the inattentive counter value. The inattentive trigger counting unit 112 basically counts up the inattentive triggers input in continuous determination cycles, but even when a certain instantaneous inattentive trigger discontinuity occurs, the inattentive counter value is counted); 
detect a vehicle speed (Uozumi: [0025], [0039]-[0040], [0055], and FIG. 1-4: when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning Ikeda: [0017]-[0018], [0032]-[0033], [0040], and FIG. 1-3 the vehicle speed sensor 5 and the yaw rate sensor 6); 
execute alert for the driver (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added);
control execution of the alert executed by the notification portion based on a detection result of the drowse of the driver, a detection result of the inattentiveness of the driver, or the detection result of the vehicle speed (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded.) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like); and
control the alert in accordance with a determination level for the detection result of the vehicle speed (Uozumi: [0006]-[0008], [0027]-[0028], [0030], [0034]-[0036], and FIG. 1), wherein:
the determination level is sectioned by a threshold value of the vehicle speed (Ikeda: [0017]-[0018], [0032]-[0033], [0040], and FIG. 1-3 the vehicle speed sensor 5 and the yaw rate sensor 6); and in a case where the vehicle speed is equal to or lower than the threshold value, the one or more processors are configured to execute the alert when the drowse of the driver is detected (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added), and are configured not to execute the alert even when the inattentiveness of the driver is detected (Ikeda: [0017]-[0018], [0026]-[0029], [0032]-[0033], [0040], and FIG. 1-3: when the traveling speed of the own vehicle is equal to or less than a predetermined  speed (for example, .

As to claim 6, Uozumi and Ikeda disclose the limitations of claim 1 except for the claimed limitations of the vehicle alert apparatus according to claim 1, wherein: 
the alert includes alert for the drowse (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: first warning output device that warns the driver when the inattentive time exceeds the first predetermined time, and a warning to the driver when the measured doze time exceeds the second predetermined time) and alert for the inattentiveness (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, ; 
the alert for the drowse or the alert for the inattentiveness is executed based on the detection result of the drowse (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added), the detection result of the inattentiveness (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the , and the detection result of the vehicle speed (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. … May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command); and
in the case where the vehicle speed is equal to or lower than the threshold value, the alert controller causes the notification portion to execute the alert of the drowse when the drowse of the driver is detected (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added; the doze alarm command is triggered to activate the doze alarm based on the second predetermined time Tb; thus, it is obvious/reasonable to interpret that the doze alarm is activated when the conditions for the doze alarm is detected including a detection during vehicle speed is less than a predetermined value), and causes the notification portion not to execute the alert of the inattentiveness even when the inattentiveness of the driver is detected (Ikeda: [0017]-[0018], [0026]-[0029], [0032]-[0033], [0040], and FIG. 1-3: when the traveling speed of the own vehicle is equal to or less than a predetermined  speed (for example, 20 km / h), the own vehicle makes a right turn or a left turn, and the driver's line of sight is the direction in which the own vehicle turns. If an alarm is given in such a situation, the driver will feel annoyed. However, in the present invention, when the traveling speed of the own vehicle is equal to or lower than the predetermined speed, the operation of the alarm means is stopped, so that the driver does not feel annoyed ).

As to claim 7, Uozumi and Ikeda disclose the limitations of claim 5 except for the claimed limitations of the vehicle alert apparatus according to claim 5, wherein: the alert includes alert for the drowse (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: first warning output device that warns the driver when the inattentive time exceeds the first predetermined time, and a warning to the driver when the measured doze time exceeds the second predetermined time) and alert for the inattentiveness (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command.); 
the alert for the drowse or the alert for the inattentiveness is executed based on the detection result of the drowse (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added), the detection result of the inattentiveness (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. Send. In addition, as the condition for transmitting the inattentive warning command, other conditions (however, the condition related to the eye closing time described later is excluded) May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command.), and the detection result of the vehicle speed (Uozumi: [0006]-[0008] , [0017]-[0018], [0023]-[0027],  [0030], [0034]-[0036], and FIG. 1: When the inattentive counter value exceeds the first predetermined threshold value, the inattentive alarm necessity determination unit 114 determines that the inattentive alarm is necessary, and issues an inattentive alarm command to the alarm ECU 230 to output the inattentive alarm. … May be added. For example, when the vehicle speed is equal to or higher than a predetermined value based on the wheel side sensor 270, or when the behavior of the vehicle is unstable based on the image recognition result of the road section line by the white line detection ECU 290 or the output value of the steering sensor 274 or the like ( For example, (when meandering in a manner of intermittently straddling a road section line) or the like may be used as an AND condition for transmitting an inattentive warning command); and
in the case where the vehicle speed is equal to or lower than the threshold value, the one or more processors execute the alert of the drowse when the drowse of the driver is detected (Uozumi: [0006]-[0008] , [0027]-[0028], [0030], [0034]-[0036], and FIG. 1: in the doze alarm necessity determination unit 118, whether the eye closure counter value exceeds the second predetermined threshold value corresponding to the second predetermined time Tb each time the eye closure counter value is incremented by the eye closure trigger count unit 116. Judge whether or not. When the eye-closure counter value exceeds the second predetermined threshold value, the doze alarm necessity determination unit 118 determines that a doze alarm is necessary, and issues a doze alarm command to the alarm ECU 230 to output a doze alarm. Send. The conditions for transmitting the doze warning command are the same as the conditions for transmitting the inemuri (doze) warning command, and other conditions (however, the conditions related to the above-mentioned inemuri (doze) time are excluded. ) May be added; the doze alarm command is triggered to activate the doze alarm based on the second predetermined time Tb; thus, it is obvious/reasonable to interpret that the doze alarm is activated when the conditions for the doze alarm is detected including a detection during vehicle speed is less than a predetermined value), and do not execute the alert of the inattentiveness even when the inattentiveness of the driver is detected (Ikeda: [0017]-[0018], [0026]-[0029], [0032]-[0033], [0040], and FIG. 1-3: when the traveling speed of the own vehicle is equal to or less than a predetermined  speed (for example, 20 km / h), the own vehicle makes a right turn or a left turn, and the driver's line of sight is the direction in which the own vehicle turns. If an alarm is given in such a situation, the driver will feel annoyed. However, in the present invention, when the traveling speed of the own vehicle is equal to or lower than the predetermined speed, the operation of the alarm means is stopped, so that the driver does not feel annoyed ).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uozumi et al. (Uozumi – JP 2008-097445 A) in view of Kenichi Ikeda (Ikeda – JP 2009-116394 A) and further  in view of Kim (Kim – US 2013/0113910 A1).

As to claim 2, Uozumi and Ikeda disclose the limitations of claim 1 except for the claimed limitations of the vehicle alert apparatus according to claim 1, wherein: the threshold value is changeable.
However, it has been known in the art of a vehicle assistant control system to implement the threshold value is changeable, as suggested by Kim, which discloses the threshold value is changeable (Kim: Abstract, 0029]-[0031], [0035]-[0037], and FIG. 1-2: a reference value for each piece of information applied from each input apparatus is set in the reference data storage unit 40. The reference value may be set to a value preset during manufacturing of the vehicle. Alternatively, the reference value may be configured to be reset based on an average value during a predetermined period of time or an empirical value cumulatively calculated, by the control unit 50).
Therefore, in view of teachings by Uozumi, Ikeda, and Kim, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle assistance device of Uozumi and Ikeda to include the threshold value is changeable, as suggested by Kim. The motivation for this is to set a reference data based on a driving operating conditions of a vehicle.


Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Prasad, US 2018/0365986 A1, discloses driver fatigue warning system.
Park, US 7,710,249 B2, discloses method of controlling a driver assistance system and an associated apparatus.
Katagiri et al., US 2005/0219058 A1, discloses alarm system, alarm control apparatus and alarm control program.
Li et al., US 2017/0106858 A1, discloses driver fatigue alert method and system for vehicle.
Chang et al. discloses Vision-based onboard unit for inattentive driving warning and car-following control.
Hitendra Garg discloses Drowsiness Detection of a Driver using Conventional Computer Vision Application.
Maiti et al. discloses an innovative prototype to prevent accidents using eye blink sensors and accelerometer ADXL330.
Naz et al. discloses intelligent driver safety system using fatigue detection.
Ovcharova et al. discloses Effectiveness of forward collision warnings for different driver attention states.
Rusmin et al. discloses Design and implementation of driver drowsiness detection system on digitalized driver system.
Santos et al. discloses Evaluating the Effect of Audio Feedback on the Behavior of Automotive Fatigue and Distraction Detection System Users.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684